 

Case 7:14-cr-00476-PGG Document 470 Filed 04/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pessaeseone tna sdeere tran eer ser neramaneemeegene cram renee fA x
UNITED STATES OF AMERICA,
-against-
Kenneth Moore, 7:14 Cr. -476-cs
Defendant.
aceeseenyenca etc tre etna errr prrceeererrnenree x

Seibel, J.
CeALED ORDER ACCEPTING PLEA ALLOCUTION
The Court has reviewed the transcript of the plea allocution in the above entitled case, the
charging papers, and all other pertinent parts of the record. The Report and coo of
the Honorable Lisa Margaret Smith, United States Magistrate Judge, onl etn 5,

is approved and accepted.

The Clerk of the Court is directed to enter the plea.

SO ORDERED.

Dated: White Plains, New York
September 1, 2015

(ntthy fetet

Cathy Seibel
United States District Judge

 
